GOLDTHWAITE, J.
The only question determined in the City and Circuit Courts was, that the former has no authority given by law to issue writs of certiorari to review the judgments of a justice of the peace.
The act which creates the City Court of Wetumpka, was passed in 1839, and so much of the enactment as is essential to the understanding of the question to be decided, will be found on the 17, 18, 22 and 23 sections.
By the 17th section, a Court is established, whose jurisdiction within the city, is to be the same, and concurrent with that of the several County and Circuit Courts, with the exception of the powers appertaining to a Court of probate and ordinary. The Judge of the Court is to have the same powers, so far as applicable, as the Judges of the Circuit and County Courts.
By the 18th section, it is provided, that the said Court shall be a Court of record, and the same proceedings shall be had therein as provided in the Circuit and County Courts.
The 22d section provides, if either party shall be dissatisfied with the decision of the Judge, or the verdict of a jury, the cause may be removed into the Circuit Court, either by certio-rari or appeal. This section also provides for the mode of summoning witnesses, after the cause is. so removed, from which it may be inferred the trial is to be had de novo.'
The 23d section provides, that all persons residing within the limits of the city, shall be amenable to the jurisdiction of *330the Court, which shall in no wise exempt them from the jurisdiction of the several Circuit and County Courts. Acts of 1840, p. 49, 50.
A very brief examination, we think, will suffice to show that this Court has no appellate or revisory powers. In the first place, all its powers are confined to the limits of the City, and none are amenable to its jurisdiction, who reside elsewhere.— The jurisdiction of a justice of the peace, generally extends over his beat, and unless questioned, over his entire county. If the City Court could award writs of certiorari, it would frequently bring persons under its jurisdiction, who were residents elsewhere, and thus extend the powers which are given by the 23d section; but the conclusive objection to this claim of power, is, that instead of subjecting defendants to its jurisdiction, flaintiffs would be forced there to adjudicate their claims.
We cannot perceive any reason whatever, to suppose the legislature intended to confer any appellate jurisdiction on this Court.
Let the judgment be affirmed.